LOAN AGREEMENT August 8, 2016 Richard N. Jeffs (the “Lender”) of 11750 Fairtide Road, Ladysmith, BCV9G 1K5, advanced CDN$32,000 (the “Principal Sum”) to Cell MedX Corp. (the “Borrower”) of 2857 Sumter Valley Circle, Henderson, NV 89052.The Lender advanced the funds on August 8, 2016. The Borrower agrees to repay the Principal Sum on demand, together with interest calculated and compounded monthly at the rate of 6% per year (the “Interest”) from August 8, 2016.The Borrower is liable for repayment for the Principal Sum and accrued Interest and any costs that the Lender incurs in trying to collect the Principal Sum and the Interest. The Borrower will evidence the debt and its repayment of the Principal Sum and the Interest with a promissory note in the attached form. LENDER BORROWER Richard N. Jeffs Cell MedX Corp. Per: Per: /s/ Richard N. Jeffs /s/ Yanika Silina Richard N. Jeffs Yanika Silina, CFO PROMISSORY NOTE Principal Amount:CDN$32,000August 8, 2016 For value received Cell MedX Corp., (the “Borrower”) promises to pay on demand to the order of Richard N. Jeffs(the “Lender”) the sum of $32,000 lawful money of Canada (the “Principal Sum”) together with interest on the Principal Sum from August 8, 2016 (“Effective Date”) both before and after maturity, default and judgment at the Interest Rate as defined below. For the purposes of this promissory note, Interest Rate means 6 per cent per year.Interest at the Interest Rate must be calculated and compounded monthly not in advance from and including the Effective Date (for an effective rate of 6.2% per annum calculated monthly), and is payable together with the Principal Sum when the Principal Sum is repaid. The Borrower may repay the Principal Sum and the Interest in whole or in part at any time. The Borrower waives presentment, protest, notice of protest and notice of dishonour of this promissory note. BORROWER Cell MedX Corp. Per: /s/ Yanika Silina Yanika Silina, CFO
